Citation Nr: 1756705	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-33 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a neck disability.  

2. Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1986 to April 1992 and in the U.S. Army from February 2003 to April 2004. 

This matter comes before the Board of Veteran's Appeals (Board) on an appeal from May 2009 decision issued by the VA Regional Office in Boston, Massachusetts (RO). 

The matter was previously remanded in September 2016 for additional development and now returns to the Board for further review. 

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded, in part, the Veteran's appeal to obtain service treatment and personnel records from the Army National Guard from the Veteran's period of reservist duty in Londonderry, New Hampshire between November 1999 and November 2005. VA records disclose that on July 29, 2005, the Veteran sought treatment for pain in his neck and shoulders bilaterally, along with left arm numbness from his elbow to his fingers after training that weekend.  (See August 2005 STRs pg. 18 of 75). This evidence indicates a possible injury while active duty for training. Thus, further development is necessary to obtain the records.

Additionally, the record reflects that the last VA records were received in September 2016. To the extent available, the RO should obtain any outstanding VA record pertaining to the Veteran's claimed neck and/or right knee disorders, to include more complete VA records not already of record.

Finally, the Board considered the Veteran's request to schedule an additional VA examination and to obtain a supplemental opinion.  (See October 2017 Appellate Brief).  In September 2016, the Board remanded the appeal in order to provide an adequate VA examination and medical opinion to address the etiology of the claimed neck disorder.  However, the Veteran failed to report for his scheduled October 2016 VA examination and did not offer good cause for the failure to attend.  Rather, the Veteran cancelled his scheduled appointment and requested to withdraw his appeal. (See October 2016 Correspondence; May 2017 Deferred Rating; see also 38 C.F.R. § 3.655(a)). The RO sent two (2) notification letters in October 2016 and May 2017 seeking written confirmation. Yet, no response was received.  

As such, the Board will not remand the case for this action.  While additional information may have been gained to his benefit from the examination, the Veteran did not comply with VA's efforts to have him examined. 38 C.F.R. §§ 3.159(c), and 21.33. "The duty to assist is not always a one-way street. If a veteran whishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, VA regulations provide that individuals for whom examinations have been authorized and scheduled are required to report for such examinations, and that there are consequences of a claimant's failure to attend scheduled medical examinations without good cause.  38 C.F.R. §§ 3.326 (a), 3.655. For original compensation claims, as in this case, an additional examination is not warranted. 38 C.F.R. § 3.655. The Veteran is certainly free, however, to supplement the record, by submitting any additional relevant evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1. To the extent available, obtain any outstanding service records from his service in the Army National Guard in Londonderry, New Hampshire between November 1999 and November 2005. 

All documentation of such efforts and responses, both positive and negative, should be added to the claims file. Based on the evidence received the RO should decide whether further development is warranted.

2. To the extent available, obtain any outstanding VA record pertaining to the Veteran's claimed neck and/or right knee disorders, to include more complete VA records not already of record.

3. After completion of the requested development, re-adjudicate the Veteran's claim for service connection for a neck disorder and right knee disorder. If the claim is not granted, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

